Filed 7/16/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


THE PEOPLE,                           B290506

       Plaintiff and Respondent,      (Los Angeles County
                                      Super. Ct. No. YA095655)
       v.

CHRISTOPHER WILLIAMS,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Edmund Willcox Clarke, Jr., Judge. Appeal
dismissed.
      Christopher Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Steven D. Matthews, Supervising Deputy
Attorney General, and Ryan M. Smith, Deputy Attorney General,
for Plaintiff and Respondent.
       We confront a direct and widening court conflict over
whether defendants who made a plea deal must obtain a
certificate of probable cause before asking, on appeal, for a
remand for resentencing under Senate Bill No. 1393 (2017–2018
Reg. Sess.), which we call SB 1393. The Supreme Court has
taken up but not yet decided this conflict. We join with the
courts ruling a certificate of probable cause is necessary. We
dismiss this appeal because Christopher Williams never tried to
obtain a certificate of probable cause. All statutory citations are
to the Penal Code.
                                      I
       We summarize some factual background.
       As part of a plea deal, Williams pleaded no contest to two
felony counts of robbery. Williams admitted a strike offense
conviction. In May 2018, the trial court sentenced Williams to 30
years and four months in prison. Five of these years were due to
a prior serious felony conviction enhancement under section 667,
subdivision (a)(1). Without requesting or receiving a certificate of
probable cause, Williams filed a notice of appeal on May 31, 2018.
       The law changed later in 2018. At the time of sentencing,
section 1385(b) prohibited the court from striking any prior
conviction of a serious felony for enhancement purposes under
section 667. On September 30, 2018, the Governor signed SB
1393 into law. Effective January 1, 2019, this bill amended
section 1385 to grant courts discretion either to impose or to
strike section 667, subdivision (a)(1) enhancements.
                                  II
       The parties correctly agree the changes enacted by SB 1393
apply retroactively to Williams. (See In re Estrada (1965) 63
Cal. 2d 740, 744–745 (Estrada).)




                                 2
       Courts of Appeal have divided over whether a defendant
sentenced before SB 1393 must obtain a certificate of probable
cause before seeking a remand for resentencing under the new
law. (Compare People v. Galindo (2019) 35 Cal.App.5th 658,
petn. for review pending, petn. filed June 26, 2019 (Galindo)
[dismissing appeal for defendant’s failure to obtain certificate of
probable cause] and People v. Kelly (2019) 32 Cal.App.5th 1013,
review granted June 12, 2019, S255145 (Kelly) [dismissing appeal
for defendant’s failure to obtain certificate of probable cause] with
People v. Stamps (2019) 34 Cal.App.5th 117, review granted June
12, 2019, S255843 [remanding for resentencing given SB 1393]
and People v. Alexander (June 25, 2019, A151809 & A152247) ___
Cal.App.5th ___ [2019 WL 2590700] [remanding for resentencing
given SB 1393].) A similar split concerns Senate Bill No. 620
(2017–2018 Reg. Sess.) (SB 620), which granted trial courts new
discretion to strike or dismiss firearm sentencing enhancements.
(Compare People v. Fox (2019) 34 Cal.App.5th 1124 (Fox)
[dismissing appeal for defendant’s failure to obtain certificate of
probable cause] with People v. Hurlic (2018) 25 Cal.App.5th 50
[remanding for resentencing given SB 620] and People v. Baldivia
(2018) 28 Cal.App.5th 1071 [remanding for resentencing given SB
620].)
       We agree with the courts in Galindo, Kelly, and similar
cases and therefore dismiss the present appeal for Williams’s
failure to obtain a certificate of probable cause.
       There is no sign the Legislature meant SB 1393 to apply to
cases with stipulated and negotiated plea deals.
       Nothing in the language or legislative history of SB 1393
suggests the Legislature meant to grant trial courts discretion to
reduce stipulated sentences to which the prosecution and defense
have agreed in exchange for other promises. (Galindo, supra, 35




                                 3
Cal.App.5th at p. 671.) Williams argues to the contrary but cites
neither language from SB 1393 nor other evidence of legislative
intent.
       The court in Galindo aptly distinguished SB 1393 from
different statutes where legislative intent was clear. For
example, Proposition 47 expressly applied to people “serving a
sentence for a conviction, whether by trial or plea.” (Harris v.
Superior Court (2016) 1 Cal.5th 984, 991, original italics.) There
is nothing like that in SB 1393. Similarly, amendments to the
Sex Offender Registration Act specifically say the change in law
applied to “every person” required to register as a sex offender,
without regard to when the crimes were committed or when the
registration duty arose. (Pen. Code, § 290.46, subd. (m); see Doe
v. Harris (2013) 57 Cal. 4th 64, 66–67.) SB 1393 lacks such
language.
       We conclude the Legislature did not want SB 1393 to alter
existing sentences based on a negotiated plea deal and a
stipulated sentence.
       To no effect, Williams seeks to distinguish his case from
Fox by observing Williams filed his notice of appeal before SB
1393 passed. Williams points out the defendant in Fox entered
his guilty plea after SB 620 was passed and thus Fox knew of its
existence at the time he filed his notice of appeal. But Galindo
rejected this factual distinction. (Galindo, supra, 35 Cal.App.5th
at p. 669.) In Galindo, the court entered defendant’s plea and
sentenced him well before SB 1393 passed the Legislature or was
signed into law. The court noted this prevented Galindo from
seeking a certificate of probable cause based on SB 1393, but
“nothing prevented him from filing a petition for writ of habeas
corpus on that basis.” (Id. at p. 669, fn. 4.) The same holds here.
       Williams attempts to attack the Fox decision by arguing he
is not challenging the validity of his negotiated guilty plea. He




                                 4
maintains Doe v. Harris, supra, 57 Cal.4th at page 65, and
Estrada, supra, 63 Cal.2d at page 751, support his view. But the
Fox decision considered both of these precedents in depth and
concluded neither was pertinent to the issue at hand. (Fox,
supra, 34 Cal.App.5th at pp. 1134–1135.) We agree.
        Williams further urges this court to disregard Fox because
the court did not cite any precedential authority to support the
contention that application of a retroactive sentencing law to a
plea agreement constitutes a challenge to the validity of the plea.
The Fox decision, however, supported its holding with cases
addressing challenges to the validity of plea agreements. (See
People v. Johnson (2009) 47 Cal. 4th 668; People v. Shelton (2006)
37 Cal. 4th 759; People v. Buttram (2003) 30 Cal. 4th 773; People v.
Panizzon (1996) 13 Cal. 4th 68.)
        Williams is necessarily challenging the validity of the plea
itself. (Galindo, supra, 35 Cal.App.5th at p. 670.) And a
certificate of probable cause is necessary when a defendant
challenges the validity of the plea itself. (People v. Panizzon,
supra, 13 Cal.4th at p. 78.) Williams therefore must have a
certificate of probable cause to support his appeal.
                              DISPOSITION
        We dismiss Williams’s appeal for want of a certificate of
probable cause.



                                           WILEY, J.

We concur:



             BIGELOW, P. J.                GRIMES, J.




                                 5